Citation Nr: 0504127	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  02-16 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent from February 20, 2002 to September 5, 2004, and in 
excess of 60 percent on and after September 6, 2004, for 
rheumatic heart disease with aortic stenosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from May 1953 to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The RO denied entitlement to an evaluation in excess of 10 
percent for rheumatic heart disease with aortic stenosis.  

In July 2003, the Board remanded the claim on appeal for 
further development and adjudicative action.  

In October 2004, the RO granted an increased evaluation of 60 
percent for rheumatic heart disease with aortic stenosis, 
effective from September 6, 2004.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
D.C.  VA will notify you if further action is required on 
your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2004).  




The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in May 
2004.

The Board initially notes that the veteran submitted new, 
pertinent medical evidence in November 2004, after the 
issuance of the most recent supplemental statement of the 
case (SSOC) in October 2004.  No waiver of initial RO review 
of this additional evidence was submitted by the veteran.  As 
noted by the veteran's representative in argument of January 
2005, this evidence should be considered by the agency of 
original jurisdiction.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. 
§ 20.1304 (2004).  

Given that the veteran has submitted additional argument and 
evidence and has not waived initial RO consideration, it is 
incumbent upon the RO to review the evidence and issue an 
appropriate supplemental statement of the case.  


Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should issue a 
supplemental statement of the case which 
includes addressing the additional 
argument and evidence provided by the 
appellant in November 2004.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action unless otherwise notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


